Filed 1/29/14 P. v. Meza CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B247900

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. TA122526)
         v.

RAFAEL MEZA,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Eleanor
J. Hunter, Judge. Affirmed as modified with directions.
         William L. McKinney and Vanessa Place, under appointment by the Court of
Appeal, for Defendant and Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Margaret E. Maxwell and
Stephanie C. Santoro, Deputy Attorneys General, for Plaintiff and Respondent.
       Appellant Rafael Meza was convicted of sex and sodomy with a child under age
10 in violation of Penal Code1 section 288.7, subdivision (a), continuous sexual abuse of
a child in violation of section 288.5, subdivision (a) and aggravated sexual assault of a
child (sodomy) in violation of section 269, subdivision (a)(3). The trial court sentenced
appellant to 65 years to life in prison, plus a determinate term of 16 years in prison.
       Appellant appeals, contending the trial court erred prejudicially in admitting his
interviews with police. Respondent contends the abstract of judgment must be corrected
to reflect appellant’s actual conviction on count 4 and the correct number of days of
presentence custody credits. We correct the abstract of judgment and affirm the
conviction on all other grounds.


                                            FACTS


       Beginning in August 2010, appellant sexually abused his step-daughter Alexia S.
She was ten years old at the time. The abuse began one morning when someone touched
Alexia’s breast under her clothing while she was asleep. Alexia woke up, but the person
fled. Later, she asked appellant if he had been in her room. He told her to sit on the sofa
next to him. He rubbed her thighs, laid her on her back, took off her pants and
underwear, took off his own pants and inserted his penis into her vagina. Alexia cried
and begged him to stop. Appellant stopped after a couple of minutes. He said that he
was sorry and would not do it again. Later that month, appellant again sexually assaulted
Alexia on the sofa, inserting his penis into her vagina. Afterwards, he again promised not
to repeat the behavior. Nevertheless, appellant did repeat the behavior once a week
during the summer. The sexual abuse continued after Alexia went back to school. On
one occasion, appellant forced Alexia to orally copulate him.




       1
           Unless otherwise indicated, all further statutory references are to the Penal Code.

                                               2
       After Alexia turned 11, in April, 2011, appellant began inserting his penis into her
anus. This occurred in the living room. If Alexia seemed reluctant to comply, appellant
would show her his belt. This happened two or three times a week.
       On Friday, March 16, 2012, appellant picked up Alexia and her brothers at school.
He asked Alexia if she was going to “give it to him.” She ignored him. When they
reached the house, appellant put the boys in the bedroom, went to the living room, and
forcibly inserted his penis into Alexia’s anus. Appellant later apologized, but Alexia did
not believe him. She knew it would happen again.
       On Monday, March 19, Alexia, wrote a note to a friend which stated, “My mom’s
husband sexually abused me.” The friend told a teacher about the note. The teacher
spoke with Alexia, who confirmed that appellant had sexually abused her. Alexia then
went to the principal’s office and told the principal that appellant had sexually and
physically abused her. The principal saw yellowish bruising on Alexia’s back, and called
Alexia’s mother, Martha.
       Martha came to Alexia’s school. She was shocked to learn of appellant’s sexual
abuse of Alexia. Martha took Alexia to the emergency room, where she was examined
by a nurse specializing in forensics. Alexia gave the nurse an account of sexual abuse by
appellant which was consistent with her trial testimony. The nurse observed a fully
healed transection of the hymen which indicated previous penetrating trauma. This
trauma was consistent with a penis entering the vagina. It was not consistent with digital
penetration. No injuries were observed to Alexia’s anus. The anus can accommodate
penetration and heals quickly. The lack of an anal injury did not contradict Alexia’s
account of abuse.
       Los Angeles County Sheriff’s Deputy Cristina Cordova interviewed Alexia at the
hospital. Alexia was withdrawn and crying. Alexia’s description of appellant’s abuse
was generally consistent with her trial testimony.
       While Alexia was at the hospital, appellant called Martha. Martha said that Alexia
fainted at school because she was dehydrated and she needed intravenous fluids.



                                             3
       Sergeant Paul Valle, then a detective in the Sheriff’s Department’s Special
Bureau, interviewed Alexia at the district attorney’s office. Alexia was sad and broke
down into tears. She told him what appellant had done to her.
       Appellant was arrested. Sergeant Valle interviewed appellant twice on March 20,
2012, while appellant was in custody. Sergeant Valle did not advise appellant of his
Miranda2 rights before the first interview. He did do so before the second interview.
Both interviews were ultimately admitted at trial. In both interviews, appellant admitted
that he rubbed his penis against Alexia’s anus or vagina on three or four occasions after
she turned 11. He denied ever penetrating her. A recording of the second interview was
played for the jury.
       Appellant testified on his own behalf at trial, and denied ever rubbing his penis
against Alexia. He denied any form of sexual abuse. Appellant claimed that he was
pressured into making the statements about rubbing by Sergeant Valle. Appellant also
testified that he and Alexia did not have a good relationship.
       Appellant’s brother and his sister-in-law both testified at trial that Martha told
them that Alexia had complained to her about appellant’s sexual abuse. Both testified
that Martha said she did not believe Alexia.
       Appellant’s mother testified that on four occasions in 2009 she saw Alexia looking
through the keyhole into appellant’s and Martha’s bedroom in the middle of the night.
Appellant’s stepfather testified that in 2009 or 2010, he saw Alexia watching
pornography on television on three occasions.
       In rebuttal, Sergeant Valle testified about the circumstances of his interviews with
appellant. A recording of the first interview was played for the jury.




       2
           Arizona v. Miranda (1966) 384 U.S. 436.

                                               4
                                       DISCUSSION


                                1. Appellant’s confessions


       After appellant was taken into custody, he was interviewed by Sergeant Valle at
the Central Regional Detention Facility. The sergeant did not read appellant his rights
under Miranda. Appellant made incriminating statements. Sergeant Valle left the
interview room, returned, told appellant his DNA sample was going to be taken, asked if
appellant had any messages for his wife or the victim and left the room. After 30 to 45
minutes, Sergeant Valle interviewed appellant in a different room. This interview began
with the sergeant reading appellant his Miranda rights, which appellant waived.
Appellant again made incriminating statements.
       Appellant moved to exclude both interviews with police. Appellant contended
that his first interview should be suppressed because he was not advised of his Miranda
rights, and the second interview should be suppressed because the police deliberately
used a two-step process to circumvent Miranda. He also claimed the admissions made in
both interviews were involuntary.
       The court denied appellant’s motion as to the second interview, finding that
Sergeant Valle did not use a deliberate two-step process to circumvent Miranda. The
court found appellant’s statements were voluntary. Although the first statement was
voluntary, the court ruled that “[t]he first statement, because it wasn’t Mirandized, that
wasn’t going to come in.” Later, appellant moved to admit the first interview to give
context to the second interview, which was admitted during the prosecution’s case-in-
chief. Before the court ruled on this request, the prosecutor stated that it would use the
first interview in rebuttal.
       Appellant contends the trial court erred in admitting both statements to the
sergeant.


                                              5
                                      a. Applicable law


       The United States Supreme Court has twice considered the admissibility of a
“second” confession made after the suspect has received a Miranda warning and also
after the suspect has made an earlier unwarned confession. (Oregon v. Elstad (1985) 470
U.S. 298; Missouri v. Seibert (2004) 542 U.S. 600.) These are often called “midstream”
Miranda cases.
       In Elstad, the Court explained that “absent deliberately coercive or improper
tactics in obtaining the initial statement, the mere fact that a suspect has made an
unwarned admission does not warrant a presumption of compulsion” concerning the
second, postwarning confession. (Oregon v. Elstad, supra, 470 U.S. at p. 314.) A
“suspect who has once responded to unwarned yet uncoercive questioning is not thereby
disabled from waiving his rights and confessing after he has been given the requisite
Miranda warnings.” (Id. at p. 318.) A “careful and thorough” midstream warning
“ordinarily should suffice to remove the conditions that precluded admission of the
earlier statement.” (Id. at pp. 310, 314.) In such circumstances, “the suspect’s choice
whether to exercise his privilege to remain silent should ordinarily be viewed as ‘an act
of free will.’ [Citation.]” (Id. at p. 311.)
       In Seibert, the Court considered the situation where a midstream Miranda warning
was given as part of deliberate two-step interrogation technique designed to circumvent
the protections of Miranda. (Missouri v. Seibert, supra, 542 U.S. 600.) Seibert is a
plurality opinion, with the narrowest opinion being written by Justice Kennedy. “[B]oth
the plurality and Justice Kennedy agree that where law enforcement officers deliberately
employ a two-step interrogation to obtain a confession and where separations of time and
circumstance and additional curative warning are absent or fail to apprise a reasonable
person in the suspect’s shoes of his rights, the trial court should suppress the confession.”


                                               6
(United States v. Williams (9th Cir. 2006) 435 F.3d 1148, 1158; People v. Camino (2010)
188 Cal. App. 4th 1359, 1369-1370.) “In situations where the two-step strategy was not
deliberately employed, Elstad continues to govern the admissibility of postwarning
statements. [Citations.]” (U.S. v. Williams, supra, 435 F.3d at p. 1158.)
       Factors which should be considered in determining whether an interrogator used a
deliberate two-step strategy include subjective evidence such as the officer’s testimony
and objective evidence such as “the timing, setting and completeness of the prewarning
interrogation, the continuity of police personnel and the overlapping content of the pre-
and postwarning statements.” (People v. Camino, supra, 188 Cal.App.4th at p. 1370.)
       “[T]he trial court’s determination of deliberateness is a factual finding entitled to
deference. . . . California reviewing courts are bound by the trial court’s factual findings
if supported by substantial evidence (as compared to the clear error standard applicable in
federal courts), and we must accord ‘“‘“great weight”’”’ to the trial court’s conclusions.
[Citation].” (People v. Camino, supra, 188 Cal.App.4th at p. 1372.)
       “[W]here the court finds deliberateness to be absent, ‘the admissibility of post-
warning statements should continue to be governed by the principles of Elstad.’ Id. at p.
622, 124 S. Ct. 2601 (Kennedy, J., concurring in the judgment).” (U.S. v. Williams, supra,
435 F.3d at p. 1161.)


   b. The court’s finding of lack of deliberateness is supported by substantial evidence


       The trial court considered both objective and subjective factors in reaching its
conclusion that Sergeant Valle did not deliberately delay giving a Miranda warning.
       The court found that there were two interviews, an objective fact which weighs
against a finding of deliberateness. This finding is supported by substantial evidence.
The court found the first interview ended almost immediately after Sergeant Valle told
appellant his DNA sample would be taken. The sergeant then asked appellant if there
was anything appellant wanted him to tell appellant’s wife, a question which signaled the
end of the interview. The sergeant left after confirming appellant’s message to his

                                              7
family. The court found credible Sergeant Valle’s testimony that he left the jail, drove
onto the freeway, realized he had forgotten to Mirandize appellant, and then returned to
the jail. The court also found that in the sergeant’s absence, appellant had been moved in
order to be put back into his cell. Thirty to forty minutes elapsed before Sergeant Valle
spoke with appellant again, and this interview took place in a different interview room.
       The court found credible Sergeant Valle’s testimony that he did not employ “any
type of two step process” but simply forgot to give the Miranda warnings and realized his
mistake only when he was on the freeway. This is a subjective factor which supports a
finding of lack of deliberateness. Sergeant Valle also testified that he had only forgotten
to give a Miranda warning a few times in his career and that the Sheriff’s Department did
not have a policy of deliberately delaying Miranda warnings. These statements also
support a finding of lack of deliberateness.
       The only possible factors which weighed in favor of a finding of deliberateness
were the continuity of personnel and the overlap in content between the two interviews.
The overlap in content was not significant, as Sergeant Valle brought in new topics as
well in the second interview, such as the type of underwear appellant wore, appellant’s
phone calls with his wife discussing the victim’s hospital visit, and whether appellant had
considered going to a prostitute. We defer to the trial court’s implied finding that the
factors showing no deliberateness outweighed these two minor factors. (See People v.
Camino, supra, 188 Cal.App.4th at p. 1372.)


                          c. Appellant’s first confession was voluntary


       Since Sergeant Valle did not deliberately delay appellant’s Miranda warning, the
admissibility of appellant’s second statement is analyzed under Elstad v. Oregon, supra,
470 U.S. 298. (U.S. v. Williams, supra, 435 F.3d at p.1158.)
       The first step in an Elstad analysis is determining the voluntariness of the first,
unwarned confession. Here, the trial court found that both of appellant’s interviews were
voluntary.

                                               8
       “Under both state and federal law, courts apply a ‘totality of circumstances’ test to
determine the voluntariness of a confession. [Citations.] Among the factors to be
considered are ‘“the crucial element of police coercion [citation]; the length of the
interrogation [citation]; its location [citation]; its continuity” as well as “the defendant’s
maturity [citation]; education [citation]; physical condition [citation]; and mental
health.”’ [Citation.] On appeal, the trial court’s findings as to the circumstances
surrounding the confession are upheld if supported by substantial evidence, but the trial
court’s finding as to the voluntariness of the confession is subject to independent review.
[Citations.] In determining whether a confession was voluntary, ‘[t]he question is
whether defendant’s choice to confess was not “essentially free” because his will was
overborne.’ [Citation.]” (People v. Massie (1998) 19 Cal. 4th 550, 576.)
       After an independent review of the record, we agree with the trial court that, under
the totality of circumstances, both of defendant’s confessions were voluntary.
       The interviews were not lengthy. The first interview resulted in 71 pages of
transcript. Appellant estimates that it lasted 90 minutes. The second interview was half
the length of the first. Appellant was in his thirties and had prior experience with police
interviews, and even referred to those prior interviews during the current interviews.
There is nothing to indicate that appellant had any mental health issues, language
difficulties or comprehension problems. These factors all weigh in favor of
voluntariness. The interview took place in jail, which weighs slightly against
voluntariness. Sergeant Valle used some ploys, which also weighs against voluntariness.3
       Appellant contends that his first unwarned confession was not voluntary because
Sergeant Valle engaged in a “protracted series of interrogation tactics” which were
intended to, and did, elicit an incriminating response. He contends that “these tactics




       3
        The trial court found that none of these ploys were “so overwhelming” as to
render appellant’s statements involuntary. We consider these ploys below, and agree
with the trial court that none of the ploys, such as bluffing, rendered appellant’s
statements involuntary.

                                               9
have been found to be, under all the circumstances, ‘so coercive that they tend to produce
a statement that is both involuntary and unreliable.’ [Citation.]”
       It was undisputed that Sergeant Valle’s questioning during the first interview was
“interrogation” and was designed to elicit an incriminating response from appellant. The
record confirms that Sergeant Valle did use a variety of interrogation tactics.
       None of the tactics used by Sergeant Valle was inherently coercive. Some of the
tactics can be employed in a coercive manner which will render a subsequent confession
involuntary. None of those tactics was employed in such a manner in this case.


                                     i. Rapport building


       Appellant complains that Sergeant Valle engaged in improper and coercive rapport
building.
       It is not “inherently coercive for an interrogator to attempt to form a rapport with
the suspect.” (People v. Williams (2010) 49 Cal. 4th 405, 447.) Appellant points out,
correctly, that rapport building can be coercive under some circumstances. (People v.
Honeycutt (1977) 20 Cal. 3d 150, 159-161.) In Honeycutt, one of the arresting officers
had known the suspect for ten years and during the initial portion of the interrogation, the
officer “discussed unrelated past events and former acquaintances.” (Id. at p. 158.) The
officer also disparaged the victim. (Ibid. ) Further, the officers apparently engaged in a
“Mutt and Jeff” routine where one officer is hostile and aggressive, then leaves and the
second officer “seeks to gain [the suspect’s] confidence by disapproving his partner’s
behavior.” (Id. at p. 160, fn. 5.)
       Those circumstances are not present here. Sergeant Valle did not have a prior
acquaintance with appellant, and so could not discuss common past events or
acquaintances to ingratiate himself with appellant. Although Sergeant Valle was
sometimes sympathetic and sometimes accusatory during the interview, he was the only
interviewing officer and could not gain appellant’s confidence by engaging in a “Mutt
and Jeff” routine and disapproving of his own behavior. We do not understand the

                                             10
sergeant’s statement that the victim looked like a teenager to be a disparaging remark,
particularly since at the time of the interview Alexia was just one year shy of being a
teenager. Asking if the victim “came on” to appellant or was “flirtatious” were questions,
not accusations. Even suggesting that the victim was a little “flirtatious” is not
disparaging. Thus, appellant’s reliance on People v. Honeycutt, supra, 20 Cal. 3d 150 is
misplaced. (See People v. Scott (2011) 52 Cal. 4th 452, 478 [reliance on Honeycutt
misplaced because there was no prior relationship between officer and suspect and no
victim disparagement].)


                               ii. Exhortations to tell the truth


       Appellant contends that Sergeant Valle was coercive when he exhorted appellant
to tell the truth. General exhortations to a suspect to tell the truth are permissible.
(People v. Tully (2012) 54 Cal. 4th 952, 993.) They can be improper if accompanied by a
promise of leniency in exchange for telling the truth. (Ibid.) Appellant has not identified,
and we have not found, any instances of Sergeant Valle promising appellant leniency in
exchange for the truth. Further, appellant acknowledged he knew the sergeant was not
going to help him.


                                         iii. Bluffing


       Appellant contends that Sergeant Valle lied to him by saying that his DNA had
been found on or in the victim’s anus. Appellant is correct that the sergeant made this
false statement.
       The general rule is that a confession or admission obtained by subterfuge or deceit
may nevertheless be admissible, so long as the subterfuge or deceit is not a type that is
reasonably likely to produce a false statement. (People v. Williams, supra, 49 Cal.4th at
p. 433.) Here, it is clear that the mention of the DNA did not overcome appellant’s will.



                                              11
       Sergeant Valle stated appellant’s DNA had been found on the victim, and implied
that the DNA had come from inside the victim’s anus and was recent. Sergeant Valle
suggested repeatedly that something had happened the previous Friday, but appellant was
adamant that it had not. Sergeant Valle asked appellant repeatedly if he had penetrated
the victim. Even after appellant admitted to rubbing up against the victim with his penis,
he denied penetrating her. He suggested that maybe the victim acquired his DNA by
touching something in the shower or by sitting on the couch after appellant had
masturbated there in the past. He denied that the rubbing would have left his DNA on the
victim. (See People v. Williams, supra, 49 Cal.4th at p. 444 [“Significantly, . . .
defendant did not incriminate himself as a result of the officer’s remarks.”].)
       Further, appellant resisted making any incriminating statements for a considerable
period of time. When he did make an incriminating statement, it followed Sergeant
Valle’s description of the victim’s suffering and an exhortation to help the victim by
admitting what had happened. Appellant’s admissions began with the statement that the
victim “deserves better.” If anything, it was the references to the victim’s unhappiness
which motivated appellant. Even then, he admitted only to committing lewd acts, minor
crimes compared to the charges of rape and sodomy. (See People v. Coffman & Marlow
(2004) 34 Cal. 4th 1, 58 [defendant’s “resistance, far from reflecting a will overborne by
official coercion, suggests instead a still operative ability to calculate his self-interest in
choosing whether to disclose or withhold information.”].)



                                       iv. Other tactics



       Appellant also complains that throughout the interview, Sergeant Valle used
innocuous questions, accusations, arguments that confession has healing powers,
exhortations to “be a man,” minimization of the charges and of appellant’s responsibility
for the crimes and requests for information as interrogation tactics, which were intended
to and did elicit in incriminating response. He further complains that these tactics “have

                                               12
been found to be, under all the circumstances, ‘so coercive that the they tend to produce a
statement that is both involuntary and unreliable.’ (People v. Williams[, supra,] 49
Cal.4th [at p.] 443 . . . .)”
       Appellant has taken a partial quote out of context. The Court in Williams stated,
“‘“The courts have prohibited only those psychological ploys which, under all the
circumstances, are so coercive that they tend to produce a statement that is both
involuntary and unreliable.”’” (People v. Williams, supra, 49 Cal.4th at p. 443.)
       None of the above listed tactics is inherently so coercive as to render any
incriminating statement during an interview involuntary and unreliable. Appellant has
not made a showing that the above listed tactics were “so coercive” under the
circumstances of this case as to tend to produce an involuntary statement.


               d. Appellant’s second, Mirandized confession was admissible


       As we have discussed, appellant’s statements in his second interview were
voluntary. Sergeant Valle fully and correctly informed appellant of his Miranda rights
and appellant waived those rights before that second interview. Under Oregon v. Elstad,
supra, 470 U.S. 298, appellant’s second confession was admissible.
       “[A]bsent deliberately coercive or improper tactics in obtaining the initial
statement, the mere fact that a suspect has made an unwarned admission does not warrant
a presumption of compulsion. A subsequent administration of Miranda warnings to a
suspect who has given a voluntary but unwarned statement ordinarily should suffice to
remove the conditions that precluded admission of the earlier statement. In such
circumstances, the finder of fact may reasonably conclude that the suspect made a
rational and intelligent choice whether to waive or invoke his rights.” (Oregon v. Elstad,
supra, 470 U.S. at p. 314.)
       Appellant has not identified any facts showing that his circumstances are not
ordinary and require a departure from the general rule. To the extent that appellant
contends that he was unable to give a fully informed waiver of his rights because he was

                                            13
unaware that his prior statement could not be used against him, appellant is mistaken.
There is no requirement that an officer give a warning concerning limitations on the use
of the earlier statement in addition to the standard Miranda warnings. “Such a
requirement is neither practicable nor constitutionally necessary.” (Oregon v. Elstad,
supra, 470 U.S. at p. 316.) “Police officers are ill-equipped to pinch-hit for counsel,
construing the murky and difficult questions of when ‘custody’ begins or whether a given
unwarned statement will ultimately be held admissible. [Citation.]” (Id. at p. 316.)



           e. Appellant’s first confession was also admissible for impeachment



       As we have discussed, appellant’s first confession, although unwarned, was
otherwise voluntary. The prosecution used the interview during its rebuttal case.4
       Generally, voluntarily given statements obtained in violation of Miranda are
admissible to impeach a defendant’s trial testimony. (Harris v. New York (1971) 401
U.S. 222, 224; People v. Peevy (1998) 17 Cal. 4th 1184, 1193.)
       Here, appellant testified at trial and denied molesting the victim in any way. He
claimed that he only made the incriminating statement in the second interview because
Sergeant Valle pressured him, threatened him with the loss of his family, and promised
leniency. He also claimed that Sergeant Valle screamed at him and hit the table, and he
was afraid the sergeant was going to hit him. Thus, the contents of the first interview
were relevant to impeach appellant.


       4
         Appellant’s trial counsel sought to play the first interview during the defense
case to provide context for the second interview, which the jury had already heard.
Before the trial court ruled on this request, the prosecution announced its intent to use the
interview in rebuttal. Appellant contends, correctly, that he may still claim error in the
admission of the first interview. (People v. Venegas (1998) 18 Cal. 4th 47, 94 [“‘An
attempt to attack the merits of damaging testimony to which a party has unsuccessfully
objected has long been recognized as a necessary and proper trial tactic, and it may not be
deemed a waiver of a continuing objection.’”].)

                                             14
         Appellant has not explained why his first statement should be treated differently
than the norm, and has cited no cases requiring exclusion of a voluntarily given but
unwarned statement in circumstances similar to those in this case. Accordingly, his claim
fails.



                                   2. Abstract of judgment



         The abstract of judgment shows that appellant was convicted in count 4 of
violating section 288.7, subdivision (a). Count 4 of the information charged appellant
with a violation of section 269, subdivision (a)(3). The jury convicted appellant of that
charge. The abstract of judgment must be corrected. (People v. Mitchell (2001) 26
Cal. 4th 181, 185.)
         The trial court awarded appellant 373 days of actual custody and 57 days of
custody credit for a total of 430 days. Appellant was arrested on March 20, 2012 and
sentenced on April 2, 2013. Thus, he served 378 days of actual custody. He is entitled to
56 days of custody credit, for a total of 434 days of presentence credit.




                                              15
                                     DISPOSITION


       The abstract of judgment is ordered corrected to show that appellant was convicted
in count 4 of aggravated sexual assault of a child (sodomy) in violation of section 269,
subdivision (a)(3). The abstract is also ordered corrected to show that appellant has 378
days of actual custody, 56 days of custody credit and 434 total days or presentence
credits. The clerk of the superior court is directed to prepare an amended abstract of
judgment reflecting these corrections and to deliver a copy to the Department of
Corrections and Rehabilitation. We affirm the judgment of conviction in all other
respects.
                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                            MINK, J.*


We concur:




       TURNER, P. J.




       MOSK, J.




       *
        Retired Judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                            16